DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been entered.

Response to Amendment
3.	The rejection of Claims 22, 44, and 45 under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0114889 A1) as set forth in the Final Rejection filed 01/19/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 21, 28-32, 34-42, 46, and 47 under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0114889 A1) as set forth in the Final Rejection filed 01/19/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement


6.	Claims 21, 28-43, and 46-48 are pending.  No claims have been withdrawn from consideration.

Claim Objections
7.	Claims 21, 28-32, 34-43, and 46-48 are objected to because of the following informalities:  Claim 21, which the other claims are dependent upon, is missing a colon after “formula (II-1-4)” before the structure is recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 47 does not further limit the subject matter of the claim upon which it depends, as it is identical in scope to Claim 46.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 33 is allowed.  Furthermore, Claims 21, 28-32, 35-43, 46, and 48 are currently objected to but would be allowable if amended to overcome the objections as set forth above.
	The closest prior art is provided by Buesing et al. (US 2011/0114889 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

([0009]) where Ar1-3 = aryl such as benzene or naphthalene ([0010], [0018]), X = C(R2)2 (and others) ([0011]), and p = 1-6 ([0016]).  Embodiments are disclosed:

    PNG
    media_image2.png
    223
    401
    media_image2.png
    Greyscale

(page 31) and 

    PNG
    media_image3.png
    155
    403
    media_image3.png
    Greyscale

(page 34).  However, it is the position of the Office that neither Buesing et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the specific bonding structure of the condensed aromatic groups.

Response to Arguments
14.	Applicant’s arguments on pages 10-12 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.  

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY YANG/Primary Examiner, Art Unit 1786